— In a medical malpractice action, the defendants appeal from an order of the Supreme Court, Nassau County (Meade, J.), entered May 21, 1985, which denied their motion for a protective order vacating so much of the plaintiffs’ discovery demand as sought the names of claimants, the court, if any, and the index number assigned to each and every claim made or action pending against the defendants during the applicable insurance policy period.
Order reversed, with costs, motion granted, and so much of the plaintiffs’ discovery demand as sought the names of claimants, the court, if any, and the index number assigned to each and every claim made or action pending against the defendants during the applicable insurance policy period is stricken.
The plaintiffs’ demand for discovery was proper insofar as it sought to determine the number of claims against the defendants during the applicable insurance policy period, the amount sought in each claim and the total amounts paid out *565against the policy (see, Kimbell v Davis, 81 AD2d 855; Folgate v Brookhaven Mem. Hosp., 86 Misc 2d 191). However, there is nothing contained in the language of those cases which allows a plaintiff to directly seek discovery, by way of a demand, of the names of the claimants, the court, if any, and the index number assigned to each and every claim made or action pending against the defendants during the applicable insurance policy period (cf. Folgate v Brookhaven Mem. Hosp., supra, at pp 193-194). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.